DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-18 are pending. 
Specification
The disclosure is objected to because of the following informalities: The term “mesenchymal stem cell” or “MSC” is defined in the specification (para. [0009]), and the term refers to a cell which is capable of differentiating into at least two or more of an osteoblast, a chondrocyte, an adipocyte, or a myocyte. However, the specification also discloses that the term “multipotent stem cells” as “MSCs” (para. [0030]). The term “multipotent” is an alternative to “pluripotent” according to the instant specification (para. [0010]), and then, are mesenchymal stem cells considered as pluripotent stem cells? 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 17 discloses the term “multipotent stem cells” in the method of inducing an anti-inflammatory phenotype. 
As discussed above, the specification discloses that the term “multipotent stem cells” as “MSCs” (para. [0030]), and the term “multipotent” is an alternative to “pluripotent” according to the instant specification (para. [0010]). Based on the definition given in the instant specification, the “multipotent stem cells” would encompass not only MSCs (i.e. mesenchymal stem cells) but also pluripotent stem cells such as embryonic stem cells or induced pluripotent stem cells. 
The instant specification fails to provide sufficient written description to the entire scope of the term “multipotent stem cells”. The specification provides an embodiment to use mesenchymal stem cells that have been treated with the claimed induction medium to possess an anti-inflammatory phenotype. There is no additional description if any pluripotent stem cells known in the art would adopt an anti-inflammatory phenotype when cultured in the presence of the induction medium as claimed.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,046,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘929 patent disclose an induced mesenchymal stem cells with an anti-inflammatory phenotype obtained by treating MSCs with an induction medium comprising  a TLR3 ligand, EPO and a hypoxia mimetic. The claims of the ‘929 patent teach the induction medium, a cell culture comprising MSCs and the induction medium, and a method of culturing MSCs in the presence of the induction medium in order to obtain the induced MSCs of the ‘929 patent.
Regarding the concentration of the TLR3 ligand, EPO or hypoxia mimetic, while the claims of the ‘929 patent do not particularly teach the claimed range, however, it would have been obvious to a person skilled in the art to adjust the concentration in order to obtain the desired anti-inflammatory phenotype of the MSCs by routine experimentations.
Thus, the claims of the ‘929 patent render the claims of the instant application obvious.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 32-35, 37, 48-50 of copending Application No. 16/147,229 (reference application) in view of Wang et al. (1995, PNAS). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘229 application disclose a method of contacting MSCs with a culture medium comprising a TLR3 ligand such as poly (I:C) or poly (A:U), and EPO under hypoxic conditions. The MSCs produced by the method would have immunologically polarized to have anti-inflammatory mediator expressed. Thus, the method and the medium and the cell of the ‘229 application are the same as the claims of the instant application except the hypoxia mimetics. It is well known in the art according to Wang et al. that CoCl2 and desferrioxamine are alternatives to hypoxic condition (e.g. 1% O2) in inducing EPO, a hypoxia-inducible gene product (p.5510, 1st col.). Thus, it would have been obvious to a person skilled in the art to use a hypoxia mimetic such as cobalt chloride or desferrioxamine to artificially induce hypoxia replacing the hypoxic condition of the ‘229 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631